PER CURIAM.
This is an application, heard upon an order to show cause, for a peremptory .writ of mandamus directing the respondent, as judge of the district court of the county of Meeker, to resettle and allow the ease mentioned in the moving papers herein and to certify the documents and papers considered by him on the hearing in the district court. Upon a consideration of the moving papers, respondent’s return, and relator’s reply, we are .of the opinion that the relator was not as a matter of right entitled to have its motion to resettle and certify the case granted by the respondent, and that, the denial of the motion was not an abuse of judicial discretion. State v. Quinn, 107 Minn. 503, 120 N. W. 1088.
Order to show cause discharged.